Citation Nr: 0319078	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-01 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected uveitis quiescent with cataracts of the 
right eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, (RO) which continued a 30 percent evaluation for the 
veteran's service-connected uveitis quiescent with cataracts 
of the right eye.


FINDINGS OF FACT

1.  The veteran has only light perception in the service-
connected right eye.

2.  Service connection is not in effect for a left eye 
disability, and the veteran is not shown to be blind in that 
eye.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
rating for uveitis quiescent with cataracts of the right eye 
have not been met.  38 U.S.C.A. §§ 1155, 1160(a)(1), 5107 
(West 2002); 38 C.F.R. §§ 3.383(a), 4.84a, Diagnostic Code 
6070 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the October 2000 rating 
decision and the March 2002 Statement of the Case (SOC).  He 
was specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in his 
case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the March 2002 SOC.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available VA medical 
treatment records as set forth below.  There is no indication 
of relevant medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was scheduled for a VA examination in 
September 2000, but he failed, without good cause, to report 
as scheduled.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Uveitis Quiescent With Cataracts Of The Right Eye

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.

The veteran's service-connected uveitis quiescent with 
cataracts of the right eye has been rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6070 
(2002).  Diagnostic Code 6070 provides for a 30 percent 
disability rating for blindness in one eye, having only light 
perception, and visual acuity of 20/40 in the other eye.  38 
C.F.R. § 4.84a, Diagnostic Code 6070 (2002).  

Where service connection is in effect for only one eye, the 
visual acuity in the non-service-connected eye is considered 
to be normal (20/40 or better) unless there is blindness.  
See 38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic 
Code 6070; see Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  When a veteran has blindness in one eye which is 
rated as service connected and nonservice-connected blindness 
in the other eye, the rating shall be evaluated as if both 
disabilities were service connected.  Absent total blindness, 
visual acuity in the non-service-connected eye is considered 
to be normal.  

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2002). 

The veteran was awarded entitlement to service connection for 
uveitis of the right eye by rating action dated in June 1952, 
wherein a 10 percent evaluation was assigned effective as of 
February 9, 1952.  By rating action dated in April 1957, the 
disability evaluation for his service-connected uveitis 
quiescent with cataracts of the right eye was increased to 30 
percent effective as of September 13, 1956.  The 30 percent 
evaluation was confirmed by decision of the Board dated in 
May 1993.

A VA outpatient treatment record dated in June 1998 shows 
that the veteran had a cataract and was blind in the right 
eye.  Visual acuity in the left eye was measured to be 20/40.

A VA outpatient treatment record dated in January 1999 shows 
that the veteran was blind in the right eye and had visual 
acuity in the left eye of 20/80.

A VA outpatient treatment record dated in February 1999 shows 
that the veteran was blind in the right eye and had visual 
acuity in the left eye of 20/60.

A VA outpatient treatment record dated in July 1999 shows 
that the veteran was blind in the right eye and had visual 
acuity in the left eye of 20/60.

A VA outpatient treatment record dated in February 2000 shows 
that the veteran had a cataract, glaucoma, and was blind in 
the right eye.  He a cataract and glaucoma of the left eye, 
with visual acuity of 20/70.

In February 2000, the veteran requested that he be awarded an 
increased disability evaluation for his service-connected 
uveitis quiescent with cataracts of the right eye.  He was 
scheduled for a VA examination in September 2000, but failed 
to report.  

The record shows that the veteran is not blind in his 
nonservice-connected left eye and thus is not entitled to an 
evaluation higher than the one currently assigned. Successive 
recent outpatient treatment records have failed to establish 
an organic basis for any left eye blindness.  Absent total 
blindness in the nonservice-connected left eye it is 
considered to be normal and a disability evaluation greater 
than 30 percent cannot be assigned under Diagnostic Code 
6070.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as his representative's 
statements regarding the severity of the right eye 
disability.  While a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Given the record as described above, the Board finds that 
there is no basis for awarding an increased disability 
evaluation.  For the reasons set out above, the preponderance 
of the evidence is against the claim for a disability 
evaluation greater than 30 percent.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the alternative, the claim for an increased rating is 
denied based upon the veteran's failure, without good cause, 
to report for VA examination in September 2000.  See 
38 C.F.R. § 3.655 (2002) (When the appellant "fails to report 
for an examination . . . in conjunction with . . . a claim 
for increase, the claim shall be denied.").  


ORDER

Entitlement to an increased disability evaluation for 
service-connected uveitis quiescent with cataracts of the 
right eye, currently evaluated as 30 percent disabling, is 
denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

